EXHIBIT 10.5

  

  

DILLON COMPANIES, INC.


EXCESS BENEFIT PENSION PLAN
 
 
 
 
 
 
 
 


Effective January 1, 1994






--------------------------------------------------------------------------------

DILLON COMPANIES, INC.

EXCESS BENEFIT PENSION PLAN

     Dillon Companies, Inc. hereby states, effective as of the 1" day of
January, 1994, the Dillon Companies, Inc. Excess Benefit Pension Plan,
established for the sole purpose of providing to participants in the Dillon
Companies, Inc. Pension Plan benefits in excess of limitations on benefits
imposed by Section 415 of the Internal Revenue Code of 1986 (as amended from
time to time) as hereafter provided.

ARTICLE I
Definitions

     1.01 Board of Directors shall mean the Board of Directors of the Company
(as defined in Section 1.04).

     1.02 Code shall mean the Internal Revenue Code of 1986, as the same now
stand and may hereafter be amended from time to time.

     1.03 Committee shall mean the Retirement Management Committee.

     1.04 Company shall mean Dillon Companies, Inc., a Kansas corporation, its
corporate successor and the surviving corporation resulting from any merger of
Dillon Companies, Inc. with any other corporation or corporations and shall be
deemed to include any other corporation organized and existing under the laws of
the United States or any state or the District of Columbia of which 50% of the
issued and outstanding stock is owned by Dillon Companies, Inc. or by a
subsidiary.

     1.05 Designated beneficiary shall mean a "beneficiary" as defined in the
Dillon Companies, Inc. Pension Plan.

     1.06 Insolvency shall be defined as an excess of liabilities over assets as
determined in accordance with generally accepted accounting principles.

     1.07 Participant shall mean an individual who at any time on or after
January 1, 1994 is a "participant" as defined in the Dillon Companies, Inc.
Pension Plan and shall be deemed to include such participant's designated
beneficiary as defined in Section 1.05 and, when appropriate, such participant's
estate and surviving spouse.

1

--------------------------------------------------------------------------------

     1.08 Pension Plan shall mean the Dillon Companies, Inc. Pension Plan.

     1.09 Plan shall mean this Dillon Companies, Inc. Excess Benefit Pension
Plan.

ARTICLE II
Benefits

     2.01 At such time as a participant shall receive a distribution under the
Pension Plan, such participant also shall receive a distribution under this Plan
in an amount equal to the excess, if any, of (1) the amount such participant
would have received under the Pension Plan if the limitations of Code Section
415 did not apply to such distribution and had not applied to the accrual of
benefits under the Pension Plan, over (2) the amount of the distribution under
the Pension Plan which would have been made but for the Profit Sharing Benefit
offset provided under the Pension Plan-

     2.02 The benefit payable to a participant under this Plan shall be paid in
the same form as the benefit provided under the Pension Plan; provided, however,
that in the sole discretion of the Committee, said benefit may be paid in a
single lump sum cash amount, if it does not exceed twenty-five thousand dollars
($25,000). Such lump sum payment shall be the actuarial equivalent of the
monthly benefit payable to the participant under Section 2.01 of this Plan. The
determination of the lump sum amount shall be calculated in the same manner and
using the same actuarial assumptions as used in the calculation of lump sum
payments under the Pension Plan.

     2.03 Anything herein to the contrary notwithstanding, if a participant who
is entitled to receive a benefit hereunder is discharged from employment with
the Company for cause, any benefit payable under the Plan to such participant
may, at the discretion of the Company, be forfeited. In such case, the Company
shall have no further obligation hereunder to such participant.

ARTICLE III
Administration

     3.01 The Committee shall have full responsibility for administration and
operation of the Plan, including complete discretion to make whatever
interpretations and decisions which might be necessary under the Plan.

     3.02 A majority of the members of the Committee shall constitute a quorum
for the transaction of business.

2

--------------------------------------------------------------------------------

     3.03 The Committee shall have such powers and duties as are specified in
this Plan, including, but not limited to, the power to determine all questions
regarding claims for benefits and procedures for review of claims for benefits
under this Plan, and construction of the terms of this Plan, and such implied
powers and duties as may be necessary to carry out the provisions of this Plan.

     3.04 The Company shall indemnify the members of the Committee from all
claims for liability, loss or damage (including payment of expenses in
connection with the defense against any such claims) arising from any act or
failure to act which constitutes a breach of such member's fiduciary
responsibilities under any aspects of the law; provided, however, that the
Company shall not indemnify any member of the Committee from any claims arising
out of the willful misconduct, willful failure to act or gross negligence of
such member.

     3.05 No member of the Committee may act, vote or otherwise influence the
decision of the Committee specifically relating to such member's benefits under
this Plan.

ARTICLE IV
Miscellaneous

     4.01 The Company shall pay all benefits under this Plan from its general
assets, including, at the sole option of the Company, from any assets held in
any grantor trust, the assets of which are subject to the claims of the
Company's general, unsecured creditors in the event of the Company's insolvency,
that may be established by the Company. In no event shall the Company
irrevocably set aside assets to pay benefits under this Plan in such a manner as
to make such assets unreachable by the Company's general, unsecured creditors in
the event of the Company's insolvency- No participant shall have, by virtue of
this Plan, any right to any specific assets of the Company. All participants, at
all times, shall remain general, unsecured creditors of the Company.

     4.02 The Company may, at any time and from time to time, amend, in whole or
in part, any or all provisions of this Plan or may terminate this Plan. In the
event that the Company terminates this Plan, the Company nevertheless shall pay
benefits under this Plan pursuant to the provisions of Article II of this Plan
to individuals who, at the time of such termination, are participants; provided,
however, that in the event of such termination, the Committee shall determine,
under Article II of this Plan, the amount which a participant would have
received under the Pension Plan if the limitations of Code Section 415 did not
apply to such distributions and had not applied to the accrual of benefits under
the Pension Plan only by reference to the years of benefit service, as defined
in the Pension Plan, as of the date of such termination.

     4.03 Neither the creation nor the maintenance of this Plan shall entitle
any participant to continued employment with the Company.

3

--------------------------------------------------------------------------------

     4.04 No participant shall have the right to assign, transfer, hypothecate,
encumber, anticipate, pledge or commute any benefit under this Plan, and no such
benefit shall be subject in any way to any legal process, including, but not
limited to, levying upon or attaching the same for payment of any claims against
any participant.

     4.05 This Plan in all respects shall be construed and interpreted according
to the laws of the State of Kansas, and the Company and all participants in all
things in respect thereto shall be governed by such laws.

4

--------------------------------------------------------------------------------